pvgtpcn cid 4gxgpwg cid 5gtxkeg grctvogpv cid qh cid vjg cid 6tgcuwt 9cujkpivqp cid cid cid cid cid cid cid cid cid cid cid number release date index nos telephone number cvg cid cid cid 2gtuqp cid vq cid qpvcev cid refer reply to cc fip plr-108691-00 date legend trust fund a fund b limited_partnership company a company b state x state y date date date a b dear this is in response to a date letter and subsequent correspondence submitted on behalf of fund a and fund b each a fund or collectively the funds and trust the four rulings requested in the letter are as follows plr-108691-00 ruling trust will not be a publicly_traded_partnership taxed as a corporation under sec_7704 of the internal_revenue_code the code ruling each of the funds will be deemed to own a proportionate share of each of the assets of trust and will be deemed to be entitled to the income of trust attributable to such share for purposes of determining whether the fund satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 ruling under sec_721 no gain_or_loss will be recognized by trust or the funds upon a contribution of property to trust by a fund in exchange for shares of beneficial_interest in trust ruling the method to be employed by trust for making forward and reverse sec_704 allocations among the funds including aggregating qualified_financial_assets is a reasonable method within the meaning of sec_1_704-3 and sec_1_704-3 of the income_tax regulations and is permitted by the commissioner under sec_1_704-3 facts the funds were organized as state x corporations on date under the sponsorship of limited_partnership the funds intend to qualify for and elect status as regulated_investment_companies rics under of the code the funds have elected to have a fiscal_year ending on february limited_partnership is a limited_partnership the partners of which are company a and company b limited_partnership is in the business of providing investment management and related_services and is registered with the securities_and_exchange_commission as an investment adviser under the investment advisers act of it is anticipated that limited_partnership will be the principal investment adviser of each fund limited_partnership established trust as a state y business_trust by filing a certificate of trust and by conveying assets to the trustees for the trust a declaration of trust declaration dated on date sets out the terms of the trust trust is registered as an open-end management company under the investment_company act of the act trust has a taxable_year identical to that of the funds on date limited_partnership transferred dollar_figurea to each of the funds on the same date the funds then transferred the dollar_figurea each received from limited_partnership to trust in exchange for general_partnership interests in trust also company b transferred dollar_figureb to trust in exchange for a general plr-108691-00 partnership_interest in trust trust is registered as an open- end management company under the investment_company act of trust will be involved in the investment of the funds of its investors the investment objective of trust will be identical to that of the funds all of the assets contributed to trust will be managed at the trust level interests in trust will be offered and sold only to rics insurance_company separate_accounts common or commingled trust funds group_trusts and similar entities that qualify as accredited investors within the meaning of regulation d under the securities act of such entities are referred to as institutional investors any entity with an interest in trust is referred to as a holder and will be limited to institutional investors trust will not issue interests to any individual s_corporation partnership or grantor_trust a grantor of which includes an individual s_corporation or partnership taxpayer represents that trust will be classified as a partnership for federal tax purposes trust will establish a capital_account for each holder upon such holder’s contribution of capital cash or securities to trust a holder’s interest in trust will be determined by reference to its capital_account therein the initial value of any holder’s capital_account will be the fair_market_value of the assets contributed on the date of contribution trust will adjust each holder’s capital_account and therefore its interest in the trust daily pursuant to sec_1_704-1 of the regulations trust will also adjust each holder’s capital_account for each holder’s ratable share of unrealized_gain or loss allocations of book income of trust will be in accordance with the holder’s interest in each class of interests in trust determined by reference to its capital_account trust represents that it is a management company within the meaning of sec_1_704-3 and will hold as assets only qualified_financial_assets within the meaning of sec_1 e ii and cash trust will aggregate gains and losses from its financial_assets as provided in sec_1_704-3 by using the full netting approach set forth in sec_1_704-3 representations the following representations are made on the behalf of trust fund a and fund b ruling plr-108691-00 trust will not have a holder that is a flow-through_entity with a principal purpose of permitting the trust to satisfy the 100-partner limitation under sec_7704 of the code the number of holders owning interests in trust will be less than and none of the holders will be a partnership grantor_trust or an s_corporation that is beneficially owned by more than one individual no interests in trust have been traded on an established_securities_market or issued in a transaction registered under the securities act of ruling for purposes of determining the required_distribution under sec_4982 of the code fund a and fund b will each account for its share of partnership items of income gain loss and deduction as they are taken into account by trust except as required by sec_704 and sec_1_704-1 of the regulations fund a’s and fund b’s allocable share of trust’s income gain loss deduction and credit will be comprised of a proportionate share of each item_of_income includible in trust’s gross_income the organization of trust was done in a manner to enable it to be classified as a partnership and was not done to enable a partner that is a ric to make distributions that would be prohibited under revrul_89_81 1989_21_cb_226 had the ric invested directly in trust’s assets ruling fund a and fund b have contributed or will contribute solely cash and or a diversified portfolio of stock and securities to trust any other transferor who has contributed or will contribute assets to trust has contributed or will contribute solely cash and or a diversified portfolio of stock and securities to trust for purposes of these representations a portfolio of stocks and securities is diversified if it satisfies the and percent tests of sec_368 of the code applying the relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless the government securities are acquired to meet the requirements of sec_368 plr-108691-00 ruling trust is a management company within the meaning of sec_1 e iii b of the regulations and will hold as assets only qualified_financial_assets within the meaning of sec_1 e ii and cash trust will comply in all respects with the capital_account maintenance rules set forth in sec_1_704-1 revaluations and the corresponding allocations of tax items by trust are not and will not be made with a view to shifting the tax consequences of built-in-gain or loss among its partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability the funds intend to qualify for and elect status as regulated_investment_companies rics under future partners in trust will satisfy the following conditions the partner is registered under the investment_company act of u s c 80a-1 et seq and would be considered a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1_67-2t the partner’s contribution is made and accepted for valid business purposes and not made primarily for tax motivated reasons other than the fact that the contribution to trust is tax-free and to the extent trust relies on this ruling for the contribution trust will document any such contribution on its tax_return filed subsequent to the contribution ruling law and analysis sec_7704 of the code provides that a publicly_traded_partnership is treated as a corporation sec_7704 and sec_1_7704-1 of the regulations provide that under sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are i traded on an established_securities_market or ii readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market plr-108691-00 sec_1_7704-1 provides that interests in a partnership are not treated as readily_tradable on a secondary market or the substantial equivalent thereof within the meaning of sec_7704 if i all interests in the partnership were issued in a transaction or transactions that was not registered under the act and ii the partnership does not have more than partners at any time during the taxable_year sec_1_7704-1 provides that for sec_1_7704-1 a person who owns an interest in a partnership grantor_trust or s_corporation flow-through entities that owns directly or through other flow-through entities an interest in the partnership is treated as a partner in the partnership only if i substantially_all of the value of the beneficial owner’s interest in the flow-through_entity is attributable to the flow- through entity’s interest direct or indirect in the partnership and ii a principal purpose of the use of the tiered arrangement is to permit the partnership to satisfy the 100-partner limitation of sec_1_7704-1 ruling sec_851 of the code defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides that to qualify as a ric percent of a corporation's gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to the business of investing in such stocks securities or currencies sec_851 requires that to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation's total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 provides that to qualify as a ric not more than percent of the corporation's total assets may be invested in the securities other than government securities and plr-108691-00 securities of other rics of any one issuer or of two or more issuers that the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_852 provides that a ric at least percent of the value as defined in sec_851 of whose total assets at the close of each calendar_quarter consists of obligations described in sec_103 is eligible to pay exempt-interest dividends which are treated by the ric’s shareholders as interest excludable from gross_income pursuant to sec_103 sec_853 provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder’s foreign_tax_credit under sec_901 sec_854 provides that a dividend other than a capital_gain dividend received from a ric qualifies for the dividends received deduction under sec_243 to the extent so designated by the ric provided that the ric meets the requirements of sec_852 for the taxable_year during which it paid the dividend sec_854 provides that the aggregate amount that may be designated as dividends under sec_854 shall not exceed the aggregate_dividends_received by the ric for the taxable_year sec_854 provides that the term aggregate_dividends_received includes only dividends received from domestic corporations sec_854 provides in part that for purposes of determining an amount to be treated as a dividend eligible for the dividends received deduction under sec_243 of the code a payment to a ric shall not be treated as a dividend unless had it not been a ric it would have been allowed a dividends received deduction under sec_243 with respect to the payment sec_702 provides that the character of items stated in sec_702 that are included in a partner's_distributive_share shall be determined as if such items were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall plr-108691-00 include his distributive_share of the gross_income of the partnership section n of the technical_and_miscellaneous_revenue_act_of_1988 added a sentence to the flush language of sec_851 of the code that states that income derived from a partnership or trust shall be treated as satisfying the percent test of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust which would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includible in a partner's_distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k of the code a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations the entity_theory provides that the partnership is a separate_entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess and h_r rep no 83d cong 2d sess in order for the funds to qualify as rics under the diversification tests of sec_851 the aggregate approach will have to be applied to each fund’s partnership_interest in trust as an aggregate each fund will be able to take into account its share of the individual items of income and assets of trust revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted_basis the issue presented in the ruling is whether for purposes of sec_805 the life_insurance company's interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other_property for purposes of sec_805 the ruling cites sec_705 and sec_741 of the code both of which generally treat an interest in plr-108691-00 a partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 of the code formerly sec_851 for taxable years of a ric that began before date and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the funds the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric's interest in a partnership be viewed as a direct investment in the partnership's assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the tests set out in inter alia sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m for example under sec_856 of the code at least percent of the gross_income of a reit must be derived from any or all of nine sources including rents_from_real_property interest on obligations secured_by mortgages gain from the sale or disposition of real_property and income and gain derived from foreclosure_property reits and rics also have similar distribution and holding_period requirements sec_1_856-3 of the regulations provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in a partnership's assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of plr-108691-00 the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if a_trust owns a percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is shorter thus the regulations adopt the language of the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 of the code the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of assets without the imposition of the corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits ruling sec_721 of the code provides that no gain_or_loss is recognized to a partnership or any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides however that sec_721 does not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 states that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 plr-108691-00 does not apply to a transfer of property to an investment_company sec_351 sec_1_351-1 of the regulations states that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors’ interests and ii the transferee is a ric reit or a corporation more than 80-percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in addition to readily marketable stocks or securities and interests in rics and reits however the act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors' interests see s rep 105th cong 1st sess h_r rep 105th cong 1st sess h_r rep 105th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors' interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that i a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors' interests if each transferor transfers a diversified portfolio of stocks and securities and ii a portfolio of stocks and securities is considered to be diversified if it satisfies the and percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and 50-percent tests unless acquired to meet the and 50-percent tests but are not treated as securities of an issuer for purposes of the numerator of the and 50-percent tests plr-108691-00 a corporation is diversified within the meaning of sec_368 if not more than percent of the value of its total assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is invested in the stock and securities of or fewer issuers ruling sec_704 of the code provides that under regulations prescribed by the secretary income gain loss and deduction with respect to property contributed to the partnership by a partner shall be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 of the regulations provides that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to pre-contribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deductions with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution notwithstanding any other provision of sec_1_704-3 the allocations must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 of the regulations provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_704 generally applies on a property-by-property basis sec_1_704-3 therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1 e i provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 once a plr-108691-00 partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 of the regulations provides that a partnership is a securities_partnership if the partnership is either a management company or an investment_partnership and the partnership makes all of its book allocations in proportion to the partners’ relative book capital accounts except for reasonable special allocations to a partner that provides management services or investment advisory services to the partnership under sec_1_704-3 a partnership is a management company if it is registered as a management company under the act sec_1_704-3 provides that a qualified_financial_asset is any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 for a management company qualified_financial_assets also include the following even if not actively_traded shares of stock in a corporation notes bonds debentures or other evidences of indebtedness interest rate currency or equity notional_principal_contracts evidences of an interest in or derivative financial instruments in any security currency or commodity including any option forward or futures_contract or short position or any similar financial_instrument sec_1_704-3 only applies to reverse sec_704 allocations thus a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1 e explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations is great id consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or by letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in this case trust’s burden of making sec_704 allocations separate from reverse sec_704 allocations is substantial while the assets of trust will be purchased and sold in conformity with its investment objectives and policies it is plr-108691-00 impossible to predict which particular assets will be purchased or sold or when such a purchase or sale will occur since trust will be managed in response to changing market conditions the recognition and or allocation of built-in_gain or loss on contributed_property cannot be predicted further due to the large volume of securities held and the related transactions tracking the contributed built-in gains and losses on an asset- by-asset basis and on a partner-by-partner basis would be a significant cost burden and would largely nullify the economic benefits otherwise anticipated in a master feeder structure holdings based upon the facts presented and the representations made by the taxpayer we rule as follows trust will not be a publicly_traded_partnership under sec_7704 of the code in accordance with the relationships detailed above fund a and fund b as partners in trust will be deemed to own a proportionate share of the assets of trust and will be deemed to be entitled to the income of trust attributable to that share for purposes of determining whether fund a and fund b each satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 of the code for purposes of these sections the interest of fund a and fund b in trust shall be determined in accordance with fund a’s and fund b’s capital interest in trust provided trust is treated as a partnership for purposes of sec_721 the transfers by fund a fund b and company b to trust are not transfers of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if trust were incorporated provided that these are the only transfers to trust except for transfers solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 of the regulations contributions solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1 c i to trust by new funds will not cause the initial transfers by the funds or company b to be treated as a transfer of property to a partnership ie trust that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated plr-108691-00 trust may aggregate built-in gains and losses from qualified_financial_assets contributed to it by the funds with built- in gains and losses from revaluations of qualified_financial_assets held by trust for purposes of making sec_704 and reverse sec_704 allocations trust’s method of making sec_704 and reverse sec_704 allocations is reasonable within the meaning of sec_1_704-3 and is a method which is permitted by the commissioner under sec_1 e iii we further conclude that trust may aggregate built-in gains and losses from qualified_financial_assets contributed by future partners with built-in gains and losses from revaluations of qualified_financial_assets held by trust for purposes of making sec_704 and reverse sec_704 allocations and that trust’s method of making these allocations is reasonable within the meaning of sec_1 e and is a method which is permitted by the commissioner under sec_1_704-3 to the extent that the future partners are qualified contributors a qualified contributor is a partner for which the following conditions are satisfied the partner is registered under the investment_company act of as amended and would be considered a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1 2t g ii the contribution is made and accepted for valid business purposes and not made primarily for tax- motivated reasons other than the fact that the contribution to trust is tax-free and to the extent trust relies on this ruling for the contribution it will document any such contribution on its tax_return filed subsequent to the contribution this ruling is limited to fund a fund b and trust no opinion is expressed with respect to the federal_income_tax consequences of this transaction other than as concluded above specifically no opinion is expressed as to whether fund a or fund b qualifies as a ric that is taxable under subchapter_m part i of the code moreover we express no opinion on the propriety of any of the rulings herein with respect to the contribution and subsequent admission of additional partners in trust which are not specifically included in any representation given by the taxpayer additionally we express no opinion as to whether the transaction involving the transfers from the funds and company b is part of a plan to achieve diversification without recognition of gain under sec_1_351-1 furthermore we express no opinion as to the consequences of other transfers to trust either as to whether such other transfers would be transfers to an investment_company or whether such other transfers would when taken together with the transfers by the funds and company b cause those transfers to be considered plr-108691-00 transfers to an investment_company except for transfers solely of cash and or a diversified portfolio of stocks and securities temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_2000_1 2000_1_irb_4 date however when the criteria in dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative a copy of this letter should be attached to the federal_income_tax return for fund a and fund b for every taxable_year in which it participates in the arrangement described in this letter sincerely yours acting associate chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes
